Case 1:21-mc-00675-RP Document? Filed 08/23/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

IN RE: ROBERT TAULER _ Civil Action No. 1:21-mc-00675-RP

Lf SL LI SH SI SI) SH Lr

MICHAEL MARIN’S OBJECTIONS AND RESPONSES
TO ROBERT TAULER’S SUBPOENA

To: Robert Tauler, Tauler Smith LLP, 626 Willshire Blvd, Suite 510, Los Angeles, CA 90017.
COMES NOW, Michael Marin (“Marin”), and pursuant to Federal Rules of Civil Procedure
45, provides the following objections and responses (“Objections”) to Plaintiffs Subpoena to Produce
Communications. As of the date of these objections, Mr. Marin has not been served with a
subpoena. These objections are lodged and filed in the interest of judicial economy so that all

members of the Admissions Committee are before the Court on this issue.

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE | OF 4
Case 1:21-mc-00675-RP Document 7 Filed 08/23/21 Page 2 of 4

 

Respectfully submitted,
( f 4 G/, ) j Lp ——
(uw J XY, yp tet —
Martha Dickie 7
MDickie@abdmlaw.com

 

State Bar No. 00000081

Ethan J. Ranis

eranis@abdmlaw.com

State Bar No. 24098303

ALMANZA, BLACKBURN, DICKIE & MITCHELL, LLP
2301 S. Capital of Texas Highway, Bldg. H.
‘Austin, Texas 78746

Phone: (512) 474-9486

Fax: (512) 478-7151

ATTORNEYS FOR GARY E. ZAUSMER, LISA
PAULSON, MICHAEL MARIN, CARL PIERCE, DAVID
WHITTLESEY, KEVIN COLE, AND VIKTOR
OLAVSON, AS MEMBERS OF THE ADMISSIONS
COMMITTEE OF THE WESTERN DISTRICT OF
TEXAS AUSTIN DIVISION

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing document has been
sent via courts electronic filing system and/or e-mail to the parties listed below, on this 23" day of
August 2021.

Robert Tauler
Tauler Smith LLP
626 Willshire Blvd, Suite 510

 

 

Los Angeles, CA 90017 \
rtauler@taulersmith.com /, Wy
II
Martha Dickie

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE 2 OF 4
Case 1:21-mc-00675-RP Document 7 Filed 08/23/21 Page 3 of 4

OBJECTIONS TO SUBPOENA

REQUEST NO. 1: All communications referring or relating to the present case and/or to
Robert Tauler.

OBJECTIONS:

Marin objects on the grounds that this request is overbroad and vague, since it does
not define which aspects of the “present case” it refers to and does not seek a specific
category of communications regarding Robert Tauler. Marin objects that the request
is irrelevant to the extent the matter under review will be decided by the Court, which
already has in its possession requested, requisite documents in accordance with Local
Rule AT-1(d)(3). Marin further objections on the grounds that this request seeks
communications that are confidential and protected as privileged.

Further, this Subpoena appears to seek communications made to or from Marin in his
role as a member of the Admissions Committee of the Western District of Texas —
Austin Division (“Admission Committee” or “Committee’”). The Admissions
Committee, and Marin as a member thereof, objects to providing the communications
requested because:

(i) The Admissions Committee serves at the behest of the Court; its
deliberations and processes and related communications and documentation
are properly confidential, protected, and privileged.

(ii) The scope of the Subpoena would require production of the Admissions
Committee’s confidential, protected communications, documentation,
information, and deliberative processes.

(iii) The Committee, pursuant to Rule 45, FED. R. Crv. P., asserts that the
communications sought under the Request are privileged and confidential,
including under the deliberative process privilege, and are being withheld.

(iv) The Committee’s recommendation against an applicant’s admission is
subject to the Court’s review of the application, per the applicant’s request,
under Local Rule AT-1(d)(3)). Mr. Tauler has requested that the Court review
his application. The Local Rule specifies that the Committee’s Chair “will
send the committee’s file on the applicant to the court;” but the Rule does not
require that the Committee or Chair of the Committee provide a copy to the
applicant. Local Rule AT-1(d)(3). Since Mr. Tauler requested review of his
application by the Court, and pursuant to the Court’s directive, the Committee
has forwarded to the Court all materials relied upon by the Committee in
reaching its recommendation. The Committee has fulfilled its role in making
a recommendation to the Court, and has no further role in this matter, making
its communications, which are confidential, irrelevant for the purposes of this
proceeding.

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE 3 OF 4
Case 1:21-mc-00675-RP Document 7 Filed 08/23/21 Page 4 of 4

Marin has no responsive documents outside of his role as a member of the Committee,
which are being withheld as confidential and privileged.

 

RESPONSES TO SUBPOENA TO PRODUCE DOCUMENTS PAGE 4 OF 4
